Trumbull App. No. 96-T-5384. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Judgment Entry filed January 30,1997:
“It is the order of this court that the record of the instant appeal shall be certified to the Supreme Court of Ohio for review and determination of the following legal issue: For purposes of determining when a property owner owes a duty of care to an employee of an independent contractor, does the *1455property owner ‘actively participate’ in the performance of the employee’s work by exercising exclusive control over an aspect of the employee’s working environment?”
The conflict case is DeHass v. Ohio Edison Co. (Sept. 15, 1993), Summit App. No. 15970, unreported, 1993 WL 347059.
F.E. Sweeney, J., dissents.
Cook, J., not participating.